Citation Nr: 0000623
Decision Date: 01/10/00	Archive Date: 03/02/00

Citation Nr: 0000623	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  89-44 614	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 through 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the claim for service 
connection for an acquired psychiatric disorder and noted 
that a diagnosis of PTSD was not supported by the evidence or 
record.

In a July 1997 decision, the Board denied the veteran's claim 
for service connection for PTSD.  In July 1999, pursuant to 
38 U.S.C.A. § 7103(a) (West 1991), the Vice Chairman of the 
Board ordered reconsideration of the Board's July 1997 
decision by an expanded panel of Board members.  The case is 
now before an expanded panel of the Board.  This decision by 
the reconsideration panel replaces that part of the July 1997 
decision that denied entitlement to service connection for 
PTSD.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service.

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor which has been linked to 
the development of PTSD. 

3.  There is no diagnosis of PTSD based upon the verified 
stressor of the veteran having been struck by lightening 
during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran and his representative essentially contend that 
the veteran acquired PTSD as a result of being involved in 
combat during service.  More specifically, the veteran 
maintains that during service in Thailand, he was involved in 
an armed confrontation with a "Thai-Cong" (spelling 
provided by the veteran) while his aircraft was "blowing 
up" in the background; that he participated in war crimes 
from the sky when he shot civilians; that he witnessed a 
helicopter being blown up in mid-flight; that he was robbed; 
and that he was struck by lightening.  As result of these 
traumatic events, the veteran maintains that he has PTSD.

Service personnel records show that the veteran was stationed 
as a flight maintenance man with the United States Air Force 
in Thailand from September 1972 through October 1973.  A June 
1972 computer printout reflects that the he had 6.7 hours of 
"combat" flight time.  Yet, the veteran was not stationed 
in Southeast Asia prior to September 1972.  Likewise, a March 
1975 record reflects that the veteran was a "combat aircrew 
member" and that he incurred a left ear block secondary to 
barotrauma.  In March 1975, however, the veteran was 
stationed stateside. 

The veteran's DD 214 reflects that he was awarded, inter 
alia, the Republic of Vietnam Campaign Medal with one bronze 
service star and the Vietnam Service Medal.   A September 
1976 computerized "separation record" reflects that the 
veteran did not participate in any combat missions in either 
Southeast Asia or over North Vietnam.  

Service medical records reflect that during a June 1970 
examination, the veteran was found to have been 
psychiatrically normal.  In a report of medical history, 
completed at the same time, the veteran indicated that he had 
frequent trouble sleeping.  He denied having any nervous 
trouble, depression, excessive worry or frequent or 
terrifying nightmares.  

During a June 1971 examination for initial flying, to include 
a Report of Medical History, the veteran was found to have 
been psychiatrically normal.  However, it was reported that 
he had had frequent trouble sleeping since arriving at the 
station in February 1971.  Treatment was not required.  On a 
Report of Medical History, dated in June 1971, the veteran 
indicated that he had frequent trouble sleeping.  Annual 
Flying examination reports, dated in June 1972 and June 1974, 
are negative for any psychiatric complaints.  The veteran was 
found to have been psychiatrically normal. 

In May 1976, the veteran was seen at the hospital at 
McConnnell Air Force Base, Kansas, after having been struck 
by lightning.  He did not suffer any loss of consciousness, 
burns or sequelae as a result of the accident.  The veteran's 
cardiac, respiratory, and neurological systems were all found 
to have been within normal limits.  The assessment of the 
examiner was that the veteran had been struck by lightning.  
During an August 1976 examination for service separation, the 
veteran was found to have been psychiatrically normal.  It 
was reported by the examining physician that the veteran had 
frequent trouble sleeping and that he was nervous as a result 
of anxiety about personal problems. 

Numerous post-service VA medical reports, dating from 1976 to 
1994, reflect that the first evidence of any pertinent 
symptomatology was in February 1988, when the veteran was 
seen at the VA Mental Hygiene Clinic.  At that time, the 
examiner noted that the veteran had served in Guam, Thailand, 
Cambodia, Vietnam and Okinawa and that he was an Air Force 
crew chief.  The veteran related that since service in 
Vietnam, he experienced symptoms of avoidance, paranoia, 
explosiveness and somatic complaints.  The examiner reported 
that the veteran had an inability to maintain a job as a 
result of his temper, and that he avoided family members 
because he was afraid that he would lose control and harm 
someone.  A diagnosis of PTSD was entered.  

In March 1988, the veteran reported being involved in 
reconnaissance work while serving with the United States Air 
Force in Thailand from 1970 through 1976.  He reported having 
nightmares, insomnia and an explosive temper.  The assessment 
of the examiner was that the veteran had some PTSD traits but 
also some symptoms consistent with a psychosis.  Subsequent 
reports, dated in June and July 1988, reflect that the 
veteran continued to receive treatment for sleep disturbance 
and agitation, which he associated with PTSD.  In June 1988, 
diagnoses of PTSD (provisional), PTSD by history and street 
drug abuse were entered.  It was noted by the examiner that 
the veteran's stressors were unemployment and 
social/interpersonal.  

In October 1988, the veteran was hospitalized at a VA 
facility for symptoms associated with his PTSD such as, 
insomnia and hallucinations while trying to sleep.  The 
veteran also admitted to noncompliance with his medications, 
and thoughts of hurting others when he was provoked.  He did 
not report any in-service stressors at that time.  At 
discharge, an Axis I diagnosis of PTSD was entered.

When hospitalized by VA from November 1988 to March 1989, the 
veteran complained of nightmares, flashbacks, and thoughts of 
hurting other people.  The examiner noted that the veteran 
had been given a provisional diagnosis of PTSD.  In 
describing his military history, the veteran reported having 
sustained trauma while stationed in Thailand, to include (1) 
being in a plane threatened by ground fire; (2) having a 
"Thai-Cong" put a pistol to his face while at the same time 
his plane engines were exploding; (3) observing and 
participating in the torture and killing of villagers while 
flying soldiers out to villages; and, (4) witnessing a 
helicopter being blown-up and then going absent without 
leave.  He also reported being struck by lightning.  Since 
service, the veteran related that he experienced violent 
behavior, sleep disturbance and social isolation.  At 
discharge in March 1989, an Axis I diagnosis of PTSD was 
entered.  

A VA hospitalization report, dating from May to June 1989, 
reflects that the veteran was admitted for thoughts of 
suicidal and homicidal ideation as a result of financial and 
domestic stress.  The reports do not contain any reference to 
any in-service stressors.  At discharge in May 1989, a 
diagnosis of improved PTSD with features of psychothymia was 
entered,

VA progress reports, dated in the 1990's, reflect that the 
veteran continued to seek outpatient treatment and attend 
group therapy for symptoms associated with PTSD.

In June 1990, the appellant, who was described as a "combat 
veteran," was admitted to a VA hospital as a result of 
symptoms (i.e., withdrawn behavior from family, short-
tempered, difficulty sleeping and mild depression) associated 
with PTSD.  The examiner questioned whether the veteran might 
be suffering from some July the Fourth phenomenon.  During 
his period of hospitalization, the veteran described a 
history of having been struck by lightning in the 1970's and 
possibly losing consciousness and being hospitalized.  As a 
result of the veteran's neuro-organic symptomatology and 
history of having been struck by lightning, the examiner felt 
that further testing was necessary.  At discharge in July 
1990, an Axis I diagnosis of chronic PTSD with acute 
exacerbation was entered by the examiner.

VA hospitalization reports, dating from February to March 
1991 and from April to May 1992, reflect that the veteran was 
hospitalized for PTSD symptoms related to "serving in 
Vietnam back in the late 60's and early 70's."  During both 
hospitalization periods, the veteran failed to report any in-
service stressors.  An Axis I diagnosis of PTSD was entered 
upon discharge on both occasions. 

A VA hospitalization report, dating from October to December 
1992, reflects that the veteran was admitted after he tried 
to "run over" his wife.  The veteran admitted that he had 
not been attending his PTSD group on a regular basis, and 
that he had sleep disturbance and increased rage.  The 
veteran did not report any in-service stressors at that time.  
At discharge in December 1992, an Axis I diagnosis of PTSD 
was entered. 

A September 1994 VA psychological assessment reflects that 
the veteran was unable to identify one specific trauma or to 
provide names or dates when questioned by the VA examiner 
about his combat experience.  The veteran related that he was 
part of a flight crew that was stationed in Thailand but that 
he flew to other places from 1971 to 1973.  He stated that he 
was in "recon" and that all crew members had to be able to 
take over for each other when they were on a mission.  He 
said, "I had to fly the planes sometimes and shoot the 
planes.  Had to know all about it so I could do all parts."  
(sic)  He then described some of the missions where his plane 
had been shot, which he found upsetting.  He also related 
that he had been robbed in the service, which was also 
traumatic.  The veteran reported having some work related 
stress since he had left the service (i.e., he had been fired 
from several jobs for insubordination and for threats and 
acts of violence).  The VA examiner noted that the veteran 
was able to provide exact details for the post-service 
incidents as opposed to those that occurred during service.  
After significant psychological testing, the impression was a 
mixed personality disorder with passive-aggressive and 
antisocial features.  There was no psychometric evidence for 
combat-related PTSD, and PTSD was not otherwise diagnosed. 

A VA general examination report, dated in September 1994, 
reflects that the claims file had been reviewed by the 
examiner and the veteran's extensive medical history was 
reported in detail.  The veteran reported that during 
service, he had been hit by lightning.  He also related that 
he was part of a flight crew which was under hostile fire on 
a couple of occasions from 1971 to 1973, and that he was part 
of a reconnaissance squad.  The veteran related, " I did a 
lot of missions under fire.  Some wasn't."  He noted further 
that he "didn't know where he was at."  He indicated that 
he was a crew chief for KC135, RC135, EC135 and C130s, and a 
couple of helicopters.  The veteran reported that what 
angered him the most was that he was supposed to be in a safe 
situation in Thailand, but "when it was time to stand down I 
didn't get a chance.  It was always my turn to go back out."  
He reported that he had a couple of roommates, Winston Wiley 
and Andy (he could not remember the last name), who were 
aware of his attitude when he would return from a mission.  
The veteran indicated that during a hospitalization in 1973 
in Guam, Andy tried to awaken him from his sleep and that he 
"busted his head with a pipe."

The veteran related that post service, he went to work for a 
printing company, but that he only stayed four to five 
months, because he could not take it.  He then related that 
he worked on the railroad for a year, but was fired for 
attempting to kill the foreman.  Then, he worked at another 
railroad company and for "metro," where he was fired.  The 
veteran complained of nervousness, anger, depression, 
homicidal feelings, disturbed eating habits and avoidant 
behavior.  After a mental status examination and a review of 
the VA psychological assessment, the examiner entered 
diagnoses of PTSD, not found, polysubstance abuse by history 
and mixed personality disorder.

II.  Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant and available facts have 
been properly developed with respect to this claim.  Indeed, 
the RO has made numerous attempts to develop the record and 
has obtained the veteran's service medical records, personnel 
records, and voluminous post-service treatment records.  The 
veteran has been examined by the VA in connection with his 
claim on numerous occasions and the appellant has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  The Board thus finds that all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained and that no further assistance 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was in fact incurred or aggravated during 
the veteran's service.  See 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. 3.303(d).  

The adjudication of a well-grounded claim for service 
connection for post-traumatic stress disorder requires the 
evaluation of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
appellant served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) 
(West 1991).  

During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.304(f) were amended to reflect the decision of 
the Court in Cohen v. Brown, 10 Vet. App. 128 (1997).  
Section 3.304(f) now provides that service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).

The former requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
The prior regulation provided that, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Id.  The 
prior regulation also provided that, if the claimed in-
service stressor was related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation, such as the Purple 
Heart Medal, Combat Infantryman Badge, or similar combat 
citation, was accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1996).  

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board concludes that the probative medical evidence has 
not established service connection for PTSD under either the 
new or old regulation pertaining to service connection for 
PTSD.  In rendering this conclusion, the Board notes that the 
substance of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered.  Under the new regulation, the three 
requirements remain essentially unchanged.  It still requires 
medical evidence of a current diagnosis, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999).  
Therefore, because the general requirements of the regulation 
have not been substantively changed, the Board further finds 
that the veteran was not prejudiced by not being notified of 
the change in the regulation.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Initially, the Board observes that while the most recent VA 
psychiatric and psychological examinations, conducted in 
September 1994, do not reflect a diagnosis of PTSD, numerous 
VA outpatient and inpatient reports reflect that the veteran 
received treatment for PTSD.  While the VA examinations were 
certainly thorough, they are not, by themselves, sufficient 
to outweigh the voluminous outpatient reports which reflect a 
diagnosis of PTSD.  Therefore, the Board concludes that the 
diagnosis of PTSD remains current. 

With regards to the assertions that the veteran experienced 
stressors relating to combat such as, having been engaged in 
aerial flight missions, participating in an armed 
confrontation with a "Thai-Cong" while his aircraft was 
"blowing up" in the background, performing war crimes in 
the sky, being involved in reconnaissance flights and 
witnessing a helicopter being "blown up" in mid-flight, the 
Board finds that there is no credible supportive evidence 
that any of these stressors even transpired.  Indeed, service 
medical and personnel records make no reference to the 
veteran ever engaging in combat with the enemy, to include 
aerial combat missions in Southeast Asia.  While the Board 
acknowledges that a March 1975 record indicates that the 
veteran was a "combat aircrew member" and that he had 
received left ear block secondary to barotrauma, by that 
time, the veteran was stationed in the United States.  In 
addition, while a June 1972 computer printout reflects that 
the veteran had 6.7 hours of "combat" flight time, the 
Board observes that the veteran was never stationed in 
Southeast Asia prior to September 1972.  While the veteran's 
representative has argued that the veteran had been awarded 
the Bronze Star Medal, official service medical reports 
reflect that the veteran was actually awarded the Vietnam 
Service Medal with one bronze service star.   There is no 
credible evidence that the veteran was ever awarded the 
Bronze Star Medal, a Purple Heart, the Air Force's Combat 
Crewman's Badge, or any similar combat citation.  While the 
veteran was awarded the Republic of Vietnam Campaign Medal 
for service in a combat support position, being in the rear 
with the gear is not the same as closing with and engaging 
the enemy in combat.  Thus, there is no supportive evidence 
that the veteran ever engaged in combat with the enemy in 
Vietnam.  

It is well to note that the overwhelming majority of the 
post-service VA treatment and examination records are devoid 
of any reference to the claimed in-service combat stressors 
with the exception of an occasional reference to having 
participated in reconnaissance flights.  Indeed, during the 
September 1994 VA psychological evaluation, the veteran was 
unable to identify any specific traumatic incident or come up 
with pertinent names or dates.  To the extent that "combat 
stressors" are mentioned, there is no credible supporting 
evidence, lay or otherwise, that the referenced "combat 
stressor" actually occurred.  

Turning to non combat stressors, the Board notes that when it 
is determined that a veteran did not engage in combat with 
the enemy, lay testimony is not enough to establish the 
occurrence of the alleged stressor.  38 U.S.C.A. § 1154(b).  
In this case, the veteran contends that he was robbed and 
struck by lightning.  With regards to the alleged robbery, 
the record is negative for a documented history of such 
trauma.  In fact, the only such report of the alleged 
incident was presented by the veteran during his September 
1994 VA examination.  Without credible supporting evidence 
that the veteran was robbed, and competent evidence that he 
has PTSD due to the robbery, this "stressor" is 
insufficient.  

With regards to having been struck by lightning during 
service, service medical records verify that such event 
occurred in May 1976.  The preponderance of the evidence, 
however, clearly shows that there is no diagnosis of PTSD 
which relied solely upon this verified stressor.  Indeed, a 
review of the voluminous post-service treatment reports 
reflect that the veteran only reported the incident on a 
couple of occasions, and at no time has any health care 
professional ever diagnosed PTSD due to lightning residuals.  
Hence, while this stressor is verified, without a diagnosis 
based on this stressor alone service connection is not 
warranted. 

Based on this evidence, the Board finds that the veteran's 
claimed in-service "combat" stressors are not corroborated 
by any evidence of record.  With regard to the veteran's 
verified stressor of being struck by lightening, there is no 
diagnosis of record of PTSD which relied upon this stressful 
event.  Thus, there is no link PTSD symptomatology and any 
corroborated stressor. 

Therefore, in the absence of credible supporting evidence 
verifying the alleged in-service "combat" stressors, and in 
the absence of a diagnosis of PTSD based solely upon the 
veteran having been struck by lightning, the claim for 
service connection for PTSD must be denied.

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to service connection for PTSD, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this matter on that basis.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999). 


ORDER

Service connection for PTSD is denied. 



			
	R. F. WILLIAMS	BRUCE KANNEE
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 
   The Army Institute of Heraldry, inter alia, states that the Vietnam Service Medal was awarded to all 
members of the Armed Forces who served in Thailand between July 1965 and March 1973.  The Republic of 
Vietnam Campaign Medal was awarded, inter alia, to personnel who served outside the geographical limits 
of the Republic of Vietnam and contributed direct combat support to the Republic of Vietnam for six months.  
See www.perscom.Army.mil/tagd/tioh/ribbons.htm
   The Army Institute of Heraldry, inter alia states that the Bronze Star Medal is awarded for heroic or 
meritorious achievement not involving aerial flight while engaged against an enemy of the United States.  In 
contrast, there were 17 designated campaigns during the period from March 1962 to January 1973.  An 
airman was entitled to wear one bronze service star for simply being in Thailand during a given campaign.  




Citation NR: 9725278	
Decision Date: 07/22/97		Archive Date: 08/04/97
DOCKET NO.  89-44 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
episodic vertigo, claimed as dizziness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemoglobinopathy.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
disease, claimed as eczema.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychiatric disability, characterized as chronic anxiety 
disorder.

8.  Entitlement to service connection for eye disability, 
claimed as blindness.

9.  Entitlement to service connection for the residuals of a 
Eustachian tube injury.

10.  Entitlement to service connection for disability, 
manifested by left ear blockage caused by barotrauma.

11.  Entitlement to service connection or otitis media.

12.  Entitlement to service connection for the residuals of a 
head injury.

13.  Entitlement to service connection for the residuals of 
being struck by lightning.

14.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The veteran served on active duty from August 1970 through 
September 1976.

This case was previously before the Board of Veterans 
Appeals (Board) in November 1990 and November 1991.  Each 
time, it was remanded for further development.  In February 
1995, following the requested development, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, found that new and material evidence had not been 
submitted to reopen a claims of entitlement to service 
connection for tinnitus; episodic vertigo, claimed as 
dizziness; hypertension; hemoglobinopathy; headaches; 
psychiatric disability, including anxiety and PTSD.  (As 
noted in the Boards remands, the last final decision on 
those claims had been promulgated by the RO in February 
1987.)  It also confirmed and continued denials of 
entitlement to service connection for eye disability, claimed 
as blindness; the residuals of a Eustachian tube injury; 
disability manifested by left ear blockage caused by 
barotrauma; otitis media; the residuals of a head injury; and 
the residuals of a lightening strike.  Thereafter, the case 
was returned to the Board for further appellate action.

After further review of the record, the Board notes that in 
February 1987, the RO denied entitlement to service 
connection for psychiatric disability, characterized as 
chronic anxiety disorder.  The veteran was notified of that 
decision, as well as his appellate rights; however, he did 
not perfect an appeal.

In April 1988, the veteran submitted a claim of entitlement 
to service connection for psychiatric disability 
characterized as PTSD.  In June 1988, the RO denied 
entitlement to service connection for acquired psychiatric 
disability and noted that a diagnosis of PTSD was not shown 
by the evidence of record.  The veteran disagreed with that 
decision, and it became part of the current appeal.  

In light of the foregoing, the Board finds that questions of 
finality attach to the claim of entitlement to service 
connection for psychiatric disability characterized as 
chronic anxiety disorder.  Such questions do not attach, 
however, to the claim of entitlement to service connection 
for psychiatric disability, characterized as PTSD.  Although 
each is considered a psychiatric disability, they are 
composed of distinct elements and, therefore, will be 
considered separately in the decision below.  See, e.g., 
Ephraim v. Brown, 82 F.3d. 399 (Fed.Cir. 1996).

In its November 1991 remand, the Board noted that the RO 
should adjudicate the veterans claim of a permanent and 
total disability rating for pension purposes.  In February 
1996, that decision was deferred pending receipt of further 
information from the veteran.  As of May 1996, that 
information had not been received by the RO, and, therefore, 
the claim was disallowed.  The veteran was notified of that 
decision, as well as his appellate rights; however, he did 
not initiate an appeal.  Accordingly, that issue will not be 
considered by the Board.


CONTENTIONS OF APPELLANT ON APPEAL

It is contended by and on behalf of the veteran that his 
tinnitus; episodic vertigo; hypertension; hemoglobinopathy; 
skin disease, characterized as eczema; headaches; and chronic 
anxiety disorder all had their onset in or as a result of 
service and that service connection is, therefore, warranted.  
He maintains that at the very least, the evidence submitted 
since the RO denied entitlement to service connection for 
those claims in February 1987 is new and material and, thus, 
sufficient to reopen those claims.

It is also contended by and on behalf of the veteran that eye 
disability, claimed as blindness; residuals of a Eustachian 
tube injury; left ear blockage due to barotrauma; otitis 
media; the residuals of a head injury; the residuals of a 
lighting strike; and PTSD all had their onset in or as a 
result of service.  In particular, the veteran reports that 
he did have combat in Vietnam and that he saw people killed 
there.  He also reports that the lightning strike was a life-
threatening experience in itself which could have led to his 
PTSD.  Accordingly, he maintains that service connection is 
warranted for the foregoing disabilities.

In regard to the claim of entitlement to service connection 
for PTSD, the veterans representative requests the Board 
consider the recent decision by the United States Court of 
Veterans Appeals Decision (Court) in Cohen v. Brown, No. 94-
661 (U.S. Vet. App. March 7, 1997).  He also requests that 
all reasonable doubt be resolved in favor of the veteran.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1996), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the veteran has not 
submitted new and material evidence with which to reopen 
claims of entitlement to service connection for tinnitus; 
episodic vertigo; hypertension; hemoglobinopathy; skin 
disease, characterized as eczema; headaches; and chronic 
anxiety disorder.

Further it is the decision of the Board that the veteran has 
not submitted evidence sufficient to justify a belief by a 
fair and impartial individual that the claims of entitlement 
to service connection for eye disability, claimed as 
blindness; residuals of a Eustachian tube injury; left ear 
blockage due to barotrauma; otitis media; the residuals of a 
head injury; or the residuals of being struck by lightning 
are well-grounded.

Finally, it is the decision of the Board that the 
preponderance of the evidence is against the veterans claim 
for service connection for PTSD.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal to a February 1987 
RO decision which denied claims of entitlement to service 
connection for tinnitus; episodic vertigo; hypertension; 
hemoglobinopathy; skin disease, characterized as eczema; 
headaches; and chronic anxiety disorder.

2.  Evidence received since the ROs decision in February 
1987 is cumulative or duplicative of that on file at the time 
of the decision, is not relevant or probative, and when 
viewed in context of all of the evidence of record, does not 
present a reasonable possibility of changing the outcome of 
the veterans claim of entitlement to service connection for 
tinnitus, episodic vertigo; hypertension; hemoglobinopathy; 
skin disease, characterized as eczema; headaches; and/or 
chronic anxiety disorder.

3.  The claim of entitlement to service connection for eye 
disability, claimed as blindness is not plausible.

4.  The claim of entitlement to service connection for the 
residuals of a Eustachian tube injury is not plausible.

5.  The claim of entitlement to service connection for the 
residuals of left ear blockage due to barotrauma is not 
plausible.

6.  The claim of entitlement to service connection for the 
residuals of otitis media is not plausible.

7.  The claim of entitlement to service connection for the 
residuals of a head injury is not plausible.

8.  The claim of entitlement to service connection for the 
residuals of being struck by lightning is not plausible.

9.  In regard to the veterans claim of entitlement to 
service connection for PTSD, there is no credible evidence 
that the claimed stressor(s) actually occurred.




CONCLUSIONS OF LAW

1.  The requirements for reopening a claim of entitlement to 
service connection for tinnitus have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1996).  

2.  The requirements for reopening a claim of entitlement to 
service connection for episodic vertigo have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1996).  

3.  The requirements for reopening a claim of entitlement to 
service connection for hypertension have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1996).  

4.  The requirements for reopening a claim of entitlement to 
service connection for hemoglobinopathy have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1996).  

5.  The requirements for reopening a claim of entitlement to 
service connection for skin disease, characterized as eczema, 
have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1996).  

6.  The requirements for reopening a claim of entitlement to 
service connection for headaches have not been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1996).  

7.  The requirements for reopening a claim of entitlement to 
service connection for psychiatric disability, characterized 
as chronic anxiety disorder, have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1996).  

8.  The claim of entitlement to service connection for eye 
disability, claimed as blindness, is not well-grounded. 
38 U.S.C.A. § 5107(a) (West 1991).  

9.  The claim of entitlement to service connection for the 
residuals of a Eustachian tube injury is not well-grounded. 
38 U.S.C.A. § 5107(a) (West 1991).  

10.  The claim of entitlement to service connection for left 
ear blockage due to barotrauma is not well-grounded. 
38 U.S.C.A. § 5107(a) (West 1991).  

11.  The claim of entitlement to service connection for 
otitis media is not well-grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).  

12.  The claim of entitlement to service connection for the 
residuals of a head injury is not well-grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991).  

13.  The claim of entitlement to service connection for the 
residuals of being struck by lightning is not well-grounded. 
38 U.S.C.A. § 5107(a) (West 1991).  

14.  PTSD is not the result of disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303(a) (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran seeks entitlement to service connection for 
tinnitus; episodic vertigo; hypertension; hemoglobinopathy; 
skin disease, characterized as eczema; headaches; and chronic 
anxiety disorder.  Service connection connotes many factors, 
but basically, it means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
that regard, the United States Court of Veterans Appeals has 
held that there must be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995). 
As noted above, the veterans claims of entitlement to 
service connection for tinnitus; episodic vertigo; 
hypertension; hemoglobinopathy; skin disease, characterized 
as eczema; headaches; and chronic anxiety disorder were 
denied by the RO in February 1987.  The veteran was notified 
of that decision, as well as his appellate rights; however, 
he did not perfect an appeal.  Accordingly, that decision 
became final based on the evidence then of record.  38 C.F.R. 
§ 3.104(a) (1996).  

In order to reopen any of the foregoing claims, the veteran 
must present evidence which is new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  Such evidence is that 
which has been submitted since the last final decision on any 
basis.  That is, the last final decision may have been made 
on the merits of the claim or may have been a denial to 
reopen the claim.  Evans v. Brown, 9 Vet.App. 273 (1996).  To 
be new , the additional evidence cannot be merely cumulative 
of evidence already on file.  To be material, it must be 
relevant to and probative of the issue at hand.  It must also 
be of sufficient weight and significance that, when 
considered with all of the evidence of record, it presents a 
reasonable possibility of changing the outcome of the prior 
decision.  Wilkinson v. Brown, 8 Vet.App. 263 (1995).  If the 
veteran does in fact submit new and material evidence to 
reopen the claim, a de novo review of all of the evidence of 
record must be conducted.  Manio v. Derwinski, 1 Vet.App. 
140, 145 (1991).

A.  Tinnitus

Relevant evidence on file at the time of the ROs decision in 
February 1987 revealed that the veteran was an aircraft 
mechanic in the Air Force.  His service medical records, 
however, were negative for any complaints or clinical 
findings of tinnitus.  Indeed, during his separation 
examination in August 1976, his ears and drums were found to 
be normal.  Bilateral tinnitus was first clinically reported 
following an ear, nose, and throat examination, performed by 
VA in November 1986.  Although the veteran complained of 
bilateral intermittent tinnitus since service, there was no 
documented history or other competent evidence to support a 
nexus to service.  Consequently, in February 1987, the RO 
denied his claim of entitlement to service connection for 
tinnitus.  

Relevant evidence received since the February 1987 decision, 
consists of VA outpatient records showing treatment for 
tinnitus from November 1986 through October 1987.  While new 
in the sense that it was not previously of record, such 
evidence shows little more than was previously known, i.e. 
that the veteran had a diagnosis of tinnitus many years 
following service.  As such, it is cumulative in nature.  The 
additional evidence does nothing to satisfy the requirement 
for a nexus to service, as it remains negative for a 
documented history or other competent evidence to support 
such a finding.  In fact, a treatment record from the Ear, 
Nose, and Throat Clinic, dated in July 1987, notes that the 
veterans tinnitus is probably due to his hypertension.  
Quite simply, the additional evidence does not further the 
veterans claim for service connection and therefore, cannot 
be considered relevant or probative of the issue at hand.  
Even when considered with the evidence previously of record, 
it provides no reasonable possibility of changing the outcome 
of the February 1987 decision.  Accordingly, it is not 
considered new and material for the purpose of reopening the 
claim of entitlement to service connection for tinnitus.

B.  Vertigo

Relevant evidence on file at the time of the ROs decision in 
February 1987 was negative for any complaints or clinical 
findings of vertigo or disability manifested by dizziness in 
service.  Indeed, at the time of the veterans service 
separation examination, a neurologic evaluation was 
reportedly normal.  VA outpatient records, dated in May 1981 
show treatment for a one week history of dizziness and 
syncope.  The diagnosis was vertigo, and while the etiology 
was uncertain, there were no findings of any relationship to 
service.  Moreover, the following month, the health care 
provider reported that the veterans syncope was related to a 
hypoglycemic reaction.  In November 1986, a VA neurologic 
examiner continued to report the presence of episodic 
vertigo, however, again, there were no reports of a nexus to 
service.  Consequently, in February 1987, the RO denied his 
claim of entitlement to service connection for tinnitus.  

Relevant evidence received since the February 1987 decision, 
consists of VA outpatient treatment records showing 
complaints of vertigo, dizziness, and lightheadedness from 
January through October 1987.  They also show that while 
hospitalized by VA for atypical chest pain in October and 
November 1991, he complained of being lightheaded and dizzy.  
Again, the additional evidence breaks little if any new 
ground.  It does not reveal the veterans complaints to be 
any closer in time to service than was previously known, nor 
does it show a nexus to service, either in terms of 
documented history or other competent evidence.  As such, it 
is cumulative in nature and is not relevant or probative of 
the issue at hand.  Even when considered with the evidence 
previously of record, it provides no reasonable possibility 
of changing the outcome of the February 1987 decision.  
Accordingly, it is not considered new and material for the 
purpose of reopening the claim of entitlement to service 
connection for vertigo.

C.  Hypertension

To be eligible for service connection for hypertension, a 
veteran must have current diastolic blood pressure readings 
which are "predominantly" over 100, and must have had 
diastolic blood pressure readings "predominantly" over 100 
during service or within the one-year presumptive period 
following service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a)(1) 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
Hypertension is among those disabilities, which, by their 
very nature, are presumed to be the result of service, when 
shown to a degree of 10 percent within one year of the 
veterans discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 and Supp. 1996); 38 C.F.R. §§ 3.307, 
3.309 (1996).  

Evidence on file at the time of the RO decision in February 
1987 was negative for any findings of high blood pressure in 
service.  Indeed, at the time of his service separation 
examination his blood pressure was 120/82.  Blood pressure 
readings of 130/90, 130/90, and 142/100 were recorded by VA 
in December 1976, September 1983 and December 1984, 
respectively.  On the latter occasion, the veteran reported a 
family history of hypertension and noted that he had been 
told previously that his blood pressure was up some.  There 
was no definite diagnosis of hypertension, however, until 
February 1985, more than eight years after his discharge from 
service.  Thereafter, he began treatment for that disorder.  
Despite that treatment, there was no documented history or 
other competent evidence showing a relationship to service or 
to the first year after the veterans discharge from service.  
Consequently, the RO denied the veterans claim of 
entitlement to service connection.

Evidence received since the February 1987 decision consists 
of VA medical records, dated from November 1986 through 
October 1995, which continue to verify the diagnosis and show 
ongoing treatment for hypertension.  These include a report 
of hospitalization specifically for hypertension in October 
1987 and the report of a VA examination performed in October 
1995.  On the latter occasion, the veteran reported that he 
was found to have hypertension in his twenties.  While he was 
admittedly in service during his early twenties, there is 
nothing in the additional evidence, such as a documented 
history or other competent evidence, to support his assertion 
that hypertension started at that time or is in any way 
related to service or the year following his discharge from 
service.  Indeed, there is no additional objective evidence 
showing hypertension prior to the mid-1980s.  Inasmuch as 
that was known at the time of the ROs decision in February 
1987, the additional evidence must be considered cumulative 
in nature.  There is simply nothing in that evidence which 
reveals any nexus to service or to the first post-service 
year; and, therefore, it is not relevant and probative of the 
issue at hand.  Even when considered with the evidence 
previously of record, it presents no reasonable possibility 
of changing the outcome of the prior decision.  As such, it 
is not new and material for the purpose of reopening the 
claim.

D.  Hemoglobinopathy

As in the case of the foregoing claims, the relevant evidence 
on file at the time of the ROs decision in February 1987 
shows that hemoglobinopathy (Thalassemia according to the VA 
treatment record, dated in May 1981) was first clinically 
identified after service; in this case, during VA treatment 
in December 1976.  Although that evidence continued to show 
treatment for that disorder through May 1981, there were no 
findings that it was in any way related to service.  
Consequently, the RO denied entitlement to service 
connection.  

Relevant evidence added to the record since the February 1987 
decision consists of a treatment record from the veterans 
place of employment, dated in July 1985; a VA outpatient 
treatment report, dated in November 1986; and a VA report of 
hospitalization in October 1987, during which the veteran was 
treated primarily for hypertension.  While those records 
confirm the presence of Thalassemia, they provide no evidence 
of a nexus to service.  Not only is there no documented 
history or other competent evidence of a relationship to 
service, the additional records do not even show a diagnosis 
of hemoglobinopathy or Thalassemia more proximate to service.  
The veterans claim is essentially in the same position it 
was in prior to the February 1987 decision.  Thus the 
additional evidence is considered cumulative in nature and 
not probative or relevant to the issue at hand.  Even when 
considered with the evidence already on file, the Board finds 
no reasonable possibility of changing the outcome of the 
decision.  Accordingly, the additional evidence is not 
considered new and material for the purpose of reopening the 
claim.  

E.  Skin Disease

Relevant evidence on file at the time of the February 1987 RO 
decision, consisted of the veterans service medical records, 
a VA outpatient treatment report, dated in December 1976, and 
the report of a VA dermatologic examination, performed in 
November 1986.  On the medical history reported in 
conjunction with the veterans June 1970 service entrance 
examination, it was noted that he had athletes feet.  On 
examination, it was noted that his skin was abnormal due to 
an inactive pilonidal sinus.  Otherwise, there were no 
findings of skin disease of any kind.

The veterans service medical records show treatment in 
August and November 1973 for crotch rot.  From November 
1973 through March 1974, he was treated for venereal warts.  
On the report of his June 1974 flight examination, it was 
noted that that treatment had produced good results without 
complications or sequelae.  In April 1976, he was treated for 
questionable contact dermatitis.  

At the time of the veterans service separation examination, 
there were no reported complications from any of his skin 
abnormalities noted during service.  Indeed, there were no 
complaints or clinical findings of skin disease of any kind.  
On examination, there was a birthmark on his right calf; 
however, his skin was reportedly normal.  In August 1976, 
prior to his discharge from service, but after his separation 
examination, the veteran was treated for a rash in the 
inguinal area.

In December 1976, the veteran was treated by VA for multiple 
problems.  It was noted that he had a painful rash on both 
feet and a hyperkeratotic scaling lesion on the left great 
toe.

During the November 1986 VA dermatologic examination, the 
veteran complained of jock itch since service and small 
papules on his hands and fingers.  The diagnoses were status 
post tinea cruris and a history of hand eczema with minimal 
evidence now.  

In evaluating the foregoing evidence, the RO noted that the 
veteran had been treated on several occasions in service for 
skin abnormalities but that at the time of his separation 
from service, there was no residual disability nor 
recurrences of any of those problems.  Although an inguinal 
rash and a foot rash were reported shortly after his 
separation examination, there were no reports of a 
relationship to service.  Moreover, there were no further 
recorded findings of skin disease of any kind for 
approximately 10 years.  Consequently, the RO concluded that 
the skin problems in service had been acute and transitory 
and resolved without residual disability.  

Relevant evidence received since the February 1987 decision 
consists of records from a VA dermatology clinic, dated in 
October 1990 and December 1992.  They show treatment, 
variously, for dyshydrotic eczema of the hands, intertrigo of 
the groin verrucous vulgaris of the left third digit, and 
tinea corporis.  They do not, however, show treatment for the 
venereal warts nor do they report a relationship between any 
of those disorders and the crotch rot for which the veteran 
was treated in service.  Moreover, they do not provide a 
well-documented history or other competent evidence of a 
chronic identifiable skin disease(s) since service or 
otherwise discredit the finding that the venereal warts and 
crotch rot in service were acute and transitory and 
resolved without residual disability.  Accordingly, the Board 
finds the additional evidence cumulative in nature and not 
probative or relevant to the issue at hand.  Even when 
considered with the evidence already on file, it presents no 
reasonable possibility of changing the prior decision.

F.  Headaches

Relevant evidence on file at the time of the February 1987 RO 
decision consisted of the veterans service medical records 
which showed that he was seen for tension headaches in 
February 1976.  A follow-up examination less than a week 
later showed that he had had headaches but was well now.  
During his service separation examination in August 1976, it 
was noted that he had had a migraine headache in January 1976 
but that he had been hospitalized with good results.  It was 
also noted that there had been no recurrence, complications, 
or sequelae.  Indeed, a neurologic evaluation was reportedly 
normal.  Consequently, the RO found that the headaches in 
service had been acute and transitory and resolved without 
residual disability.  Therefore, entitlement to service 
connection was denied.

Relevant evidence received since the February 1987 decision 
consists of VA medical records, dated from May 1987 through 
June 1991, which show treatment for headaches.  They do not, 
however, provide a well-documented history or other competent 
evidence of a nexus to service.  Indeed, none of the health 
care workers report such a relationship or otherwise 
discredit the finding that the headaches in service were 
acute and transitory and resolved without residual 
disability.  Absent the requisite nexus to service, the Board 
is of the opinion that the additional evidence is cumulative 
in nature and not relevant to or probative of the issue at 
hand.  Accordingly, the evidence cannot be considered new and 
material for the purpose of reopening the claim.

G.  Anxiety

Relevant evidence on file at the time of the February 1987 
decision consisted of the veterans service medical records 
and the report of a November 1986 VA psychiatric examination.  
During service, there were no findings of a psychiatric 
disorder of any kind.  On the report of his service entrance 
examination and during a flight examination in June 1971, he 
replied in the affirmative when asked if he then had, or had 
ever had, frequent trouble sleeping.  The psychiatric 
evaluations, however, were reportedly normal.  During his 
service separation examination, his psychiatric evaluation 
was also normal.  

Psychiatric disability, characterized as chronic anxiety 
disorder, was not clinically reported until the November 1986 
VA psychiatric examination.  At that time, he reported that 
his marriage and his job were very stressful and that he got 
angry easily.  He also reported that he went to Vietnam 
during the war and to the combat zone and that he did see 
some killing.  There were no findings, however, that his 
chronic anxiety disorder was in any way related to service.  
Accordingly, the RO denied the claim for entitlement to 
service connection.

Relevant evidence added to the record since the ROs decision 
in February 1987 includes a handwritten statement, dated in 
June 1976, in which the veteran stated his wish to see a 
psychiatrist; service personnel records; VA medical records 
showing inpatient and outpatient psychiatric treatment from 
June 1987 through December 1992; and the report of a 
September 1994 psychiatric examination.  While the 
predominant psychiatric diagnosis is PTSD (See below for a 
discussion of the veterans claim of entitlement to service 
connection for PTSD.), the medical records do show a 
diagnosis of anxiety (See, for example, June 1987, August 
1987, and September 1988).  None of those records, however, 
show a relationship between the diagnosed anxiety disorder 
and service.  

In the June 1976 statement, the writer states that he had 
been approached by the veteran to find out how he could see a 
psychiatrist before he went off the deep end.  He further 
states that the veteran reportedly had had trouble sleeping, 
due to unspecified personal problems.  Finally, he notes that 
the veteran had reportedly made an appointment and needed to 
fill out preliminary paperwork.  There is no evidence on 
file, however, that the veterans inquiries ever resulted in 
any psychiatric treatment or findings.  Moreover, the record 
indicates that in January 1992 and November 1993, the RO 
attempted to clarify the statement made in June 1976 but that 
the veteran did not respond.  

In a further effort to identify the veterans psychiatric 
disorder, if any, the VA scheduled him for the September 1994 
psychiatric examination.  That examination, which included 
psychological testing, revealed a mixed personality disorder 
and polysubstance abuse, in remission.  There were no 
findings of the claimed anxiety disorder, let alone any 
relationship to service.  In this regard, the Board notes 
that personality disorders are not considered diseases within 
the meaning of the laws and regulations governing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (1996).

Inasmuch as the veteran does not have a current diagnosis of 
an anxiety disorder either in the treatment records or in the 
latest examination report, and inasmuch as there is no new 
evidence of a relationship between any diagnosis of anxiety 
and service, the Board finds the veterans claim of 
entitlement to service connection for an anxiety reaction to 
be in no better position than it was in February 1987.  The 
additional evidence reveals no more than was previously 
known, and as such, is cumulative in nature.  Moreover, the 
additional evidence is not relevant to or probative of the 
issue at hand.  Accordingly, the Board is of the opinion that 
the additional evidence is not new and material for the 
purpose of reopening the claim for service connection.

II.  Well-Grounded Analysis

Unlike the foregoing, the claims of entitlement to service 
connection for eye disability, claimed as blindness; the 
residuals of a Eustachian tube injury; disability manifested 
by left ear blockage caused by barotrauma; otitis media; the 
residuals of a head injury; the residuals of a lightening 
strike; and PTSD are original claims; that is, there have 
been no previous decisions by VA which have become final.  In 
each case, the threshold question is whether the veteran has 
presented evidence of a well-grounded claim; that is, a claim 
which is plausible.  If he has not, the claim must fail.  The 
VA would then have no further duty to assist him in the 
development of that claim, as such development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  

The United States Court of Veterans Appeals (Court) has said 
repeatedly that 38 U.S.C.A. § 5107(a) unequivocally places an 
initial burden on a claimant to produce evidence that her 
claim is well-grounded.  See Grivois v. Brown, 6 Vet.App. 136 
(1994); Grottveit v. Brown, 5 Vet.App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The Court has stated that 
the quality and quantity of the evidence required to meet the 
statutory burden depends upon the issue presented by the 
claim. Grottveit at 92-93.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Id.  Further, in order for a claim to 
be well grounded, there must be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995). In cases where a 
disease or injury is susceptible to lay observation, lay 
evidence may be used to satisfy the first step; but in other 
cases, medical evidence will be required. Collette v. Brown, 
82 F.3d. 389 (Fed. Cir. 1996).

A.  Eyes

The veterans service medical records are negative for any 
recorded complaints or clinical findings of eye disability of 
any kind, including the claimed blindness.  Indeed, at the 
time of his separation examination, his eyes, pupils, and 
ocular motility were reported to be normal, as were the 
results of an ophthalmoscopic examination.  His distant and 
near visual acuity was reported as 20/20, bilaterally.  

In November 1986, the veteran was examined by VA, during 
which time he underwent an eye consultation to evaluate a 
provisional diagnosis of hypertensive retinopathy.  The 
consultant concluded that the eye examination had been normal 
and that the veterans prognosis was excellent.

The evidence on file shows that complaints of eye problems 
were first recorded in November 1986, during VA outpatient 
treatment for diabetes.  Those problems were manifested 
primarily by complaints of blurred vision, etiology unknown.  
Since that time, the veteran has occasionally reported 
blurred vision.  During VA hospitalization for hypertension 
in October 1987, he stated that his problems with blurred 
vision dated back to 1976.  The first identifiable eye 
pathology on record, however, was not reported until June 
1988, when the veteran was treated for iritis.  There were no 
findings that that disorder was chronic in nature, and by 
August 1988, it was noted to be resolving.  

VA outpatient records show that the veteran has also 
complained of diplopia and deteriorating near vision (March 
1989); photophobia (February 1991); and dry eyes (August 
1992).  In no case have there been any competent reports of 
an association to service.  

Absent any identifiable eye pathology in service or any 
findings of a relationship between any post-service eye 
problems and service, the Board is of the opinion that there 
is no plausible basis for service connection for eye 
disability, claimed as blindness.  Accordingly, that portion 
of the claim is not well-grounded; and, therefore, it must 
fail.

B.  The Residuals of an Injury to the Eustachian Tube

The veterans service medical records are completely negative 
for any complaints or clinical findings of any disorder of 
either Eustachian tube, much less an injury.  Indeed, at the 
time of his August 1976 service separation examination, his 
ears and drums were reportedly normal.  Since his discharge, 
there have been no recorded complaints or clinical findings 
of any abnormality of either Eustachian tube.  Absent 
identifiable pathology in or after service, there is simply 
no plausible basis for service connection for the claimed 
disability of the Eustachian tube.  Accordingly, that portion 
of the claim is also not well-grounded; and, therefore, it 
too must fail.

C.  Left Ear Blockage Due to Barotrauma

The veterans service medical records show that in November 
1973, he complained that every once in a while, his ears 
blocked up.  Wax was found in his ears and was subsequently 
irrigated.  In March 1975, it was noted that his ear had 
blocked up in the altitude chamber.  His pain had disappeared 
but he had been unable to clear the ear.  The diagnosis was 
left ear block due to barotrauma.  He was grounded from 
flying for several days.  In November 1975, it was noted that 
the barotrauma had resolved, and at the time of his 
separation examination, there were no residuals reported.  
Indeed, his ears and drums were noted to be normal.

Since the veterans discharge from service, there have been 
no recorded complaints or clinical findings of any residuals 
of barotrauma.  Absent residual disability, there is no 
plausible basis for service connection.  Accordingly, that 
claim is not well-grounded; and therefore, it must fail.

D.  Otitis Media

The veterans service medical records are negative for any 
complaints or clinical findings of otitis media.  As noted 
above, at the time of his separation from service, his ears 
and drums were found to be normal.  Since his discharge from 
service, there have been no recorded findings of otitis 
media.  

Absent any identifiable otitis media in or after service, 
there is no plausible basis for service connection. 
Accordingly, that claim is not well-grounded; and therefore, 
it must fail.

E.  Residuals of a Head Injury

The veterans service medical records are negative for any 
complaints or clinical findings of a head injury or residuals 
thereof.  At the time of his separation from service, his 
head was found to be normal. Since his discharge from 
service, there have been no recorded findings of the 
residuals of a head injury.  

Absent any identifiable head injury or residuals of a head 
injury in or after service, there is no plausible basis for 
service connection. Accordingly, that claim is not well-
grounded; and therefore, it must fail.



F.  The Residuals of a Lightning Strike

The service medical records show that in May 1976, the 
veteran was struck by lightning.  It was noted that there 
were no sequelae.  During his service separation examination 
three months later, there were still no reports of any 
residual disability.  

Medical records, dated since the veterans discharge from 
service, are negative for any treatment for the residuals of 
a lightning strike.  During a VA examination in September 
1994, he reported dreams of being struck by lightning; 
however, there were no findings of a link between that report 
and any current disability.  Absent such a nexus, there is no 
plausible basis for service connection.  Accordingly, that 
claim is also not well-grounded; and, therefore, it must 
fail. 

G.  PTSD

Unlike many of the foregoing claims, the Board finds that the 
veteran's claim of entitlement to service connection for PTSD 
plausible and thus well grounded within the meaning of 38 
U.S.C.A § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained with respect to those claims.  
Indeed, the RO has made numerous attempts to develop the 
record and has obtained the veterans service medical 
records, voluminous post-service treatment records, and many 
service personnel records.  In so doing, the RO has directly 
contacted the health care providers who have treated the 
veteran and the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  The RO has also contacted the veteran 
for any evidence in his possession.  Finally, the RO has had 
him examined (September 1994) to ascertain the nature of any 
psychiatric disorder found to be present.  In light of the 
foregoing, and inasmuch as the veteran has not identified any 
outstanding evidence which could support his claim, the Board 
is of the opinion that no further assistance to him is 
required in order to comply with the duty to assist mandated 
by statute.  

The United States Court of Veterans Appeals (Court) has 
recently set forth three elements which are necessary for 
eligibility for service connection for PTSD: 1) A current 
clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of 
the claimed inservice stressor); (2) credible evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between the current 
symptomatology and the specific claimed inservice stressor.  
Cohen v. Brown, No. 94-661 (U.S. Vet. App. March 7, 1997). 

In the case of any veteran who engaged in combat with the 
enemy, VA will accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 1991).

The foregoing statute sets forth a three-step, sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method of proof provided by the statute.  As 
the first step, it must be determined whether the veteran has 
proffered satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  As the 
second step, it must be determined whether the proffered 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  The statute provides that if these 
two inquiries are met, the Secretary shall accept the 
veterans evidence as sufficient proof of service-connection, 
even if no official record of such incurrence exists.  Thus, if 
a veteran satisfies both of these inquiries mandated by the 
statute, a factual presumption arises that the alleged injury 
or disease is service-connected.  This presumption is, however, 
rebuttable.  The VA may rebut the presumption by presenting 
clear and convincing evidence to the contrary.  Thus, as the 
third step in the analysis, it must be determined whether the 
government has met its burden of rebutting the presumption of 
service connection by clear and convincing evidence to the 
contrary.  Collette v. Brown, 82 F.3d. 389 (Fed.Cir. 1996)

Although satisfactory evidence is not defined in title 38 of 
the U.S. Code, the Federal Circuit in Collette holds that if a 
veteran produces credible evidence that would allow a 
reasonable fact-finder to conclude that the alleged injury or 
disease was incurred in or aggravated by the veterans combat 
service, the veteran has produced satisfactory evidence to 
satisfy the first requirement of 38 U.S.C.A. § 1154(b). 

The Board notes that from the late 1980s through December 
1992, the veteran received extensive inpatient and outpatient 
treatment for a psychiatric disorder, primarily diagnosed as 
PTSD.  During VA psychiatric and psychological examinations 
in September 1994, PTSD was not found.  Indeed, following two 
interviews, a review of the veterans claims file, and 
psychological testing, the primary diagnosis was mixed 
personality disorder.  While the VA examinations were 
certainly thorough, they are not, by themselves, sufficient 
to outweigh the tremendous volume of reports which indicate a 
diagnosis of PTSD.  Therefore, the Board concludes that the 
diagnosis remains current.  

The Board must next analyze whether the requisite stressor 
incident actually occurred.  The evidence shows that from 
September 1972 through October 1973, the veteran was 
stationed in Thailand and was a maintenance flight member in 
the Air Force.  His decorations included the Republic of 
Vietnam Campaign Medal and the Vietnam Service Medal, 
indicating that he did, in fact, have service there.  On one 
page of his service personnel records, it indicates that he 
had no combat missions in Southeast Asia or North Vietnam.  
On another page of those records, it indicates that through 
May 1972, he had had 6.7 hours of combat flying time.  There 
is no indication, however, that he was in Vietnam at that 
time.  (In order to further identify the veterans duty in 
Vietnam, the RO requested the veterans personnel record, AF 
7, from the NPRC; however, that record was not found.)  Even 
assuming, without conceding, that the veterans service 
personnel records represent combat in Vietnam, the Board must 
still do an analysis as to whether there was an incident or 
incidents from that time which could fulfill the stressor 
criteria.

In a VA special report of his military history, dated in the 
late 1980s, the veteran noted several instances of trauma 
while stationed in Thailand.  He reported that numerous times 
while flying, he felt that his life was threatened by ground 
fire or enemy planes.  He also noted that while walking away 
from a plane he just worked on, a Thai-cong put a pistol in 
his face and pulled the trigger four times.  At the same 
time, he stated that the planes engines were exploding.  He 
also stated that while flying soldiers to villages, he 
observed and participated in the torture and killing of those 
villagers.  He reportedly discovered that he liked such 
activity and later did so on his own. He noted that while 
flying in an airplane, he watched a helicopter blow up.  
Finally, he noted that he had been struck by lightning in 
service and had been unconscious for 20 minutes.  He stated 
that during that time, he began experiencing symptoms of 
PTSD, such as aggressive and violent behavior, sleep 
disturbance with nightmares and social isolation.  

As to the claimed stressors related to combat, the Board does 
not find the evidence credible.  Despite the reported 
history, the majority of the veterans extensive medical 
records, including those from the mental health clinic, are 
negative for any reference to the foregoing incidents. 
Indeed, other than the report of receiving ground fire or 
fire from enemy planes, none of the foregoing combat 
stressors are mentioned again.  Even those incidents of 
ground or air-to-air enemy fire are reported very, very 
rarely.  Moreover, during the September 1994 VA psychological 
evaluation, the veteran was unable to identify any specific 
traumatic incident nor was he able to come up with associated 
names or dates.  The Board recognizes that he need not 
present a well-documented history of a stressor in service; 
however, he has not presented any objective evidence, lay or 
otherwise, that the claimed stressors actually happened.  
Absent such evidence, the Board concludes that the record 
does not support a finding of a combat stressor.

In addition to stressors cited by the veteran as related to 
combat, he maintains that he sustained stressors when struck 
by lightning in service and when he was robbed in service.  
Unlike the claimed combat stressors, the claimed non-combat 
stressors receive no presumptions under 38 U.S.C.A. 
§ 1154(b).  As to the reported robbery, the record is 
negative for a consistent report or documented history of 
such trauma.  Indeed, the only such report was offered by the 
veteran during his VA examination in September 1994.  While 
the lightning strike was clearly documented in service, it 
was noted that there were no sequelae.  He has only reported 
it a very few times since service, and there are no findings 
that it has caused him any chronic residuals. Finally, the 
Board notes that the psychiatric treatment records show that 
his primary stressors involve problems with his family and 
job.  In fact, the recent VA psychological examiner noted 
that he was able to recall problems with his job in far 
greater detail that for those which allegedly occurred during 
service.  Accordingly, the Board finds that the claimed 
incidents of trauma unrelated to combat do not fulfill the 
stressor criteria.

In light of the foregoing, the Board is of the opinion that 
the veteran has not presented credible evidence that the 
claimed stressor(s) actually occurred.  Although the 
diagnosis of PTSD is present, the lack of such evidence 
precludes a grant of service connection.  The Board need not 
reach the question of whether there is medical evidence of a 
causal nexus between the current symptomatology and the 
specific claimed inservice stressor, as that question is 
effectively moot. 

In denying entitlement to service connection for PTSD, the 
Board notes that the Courts decision in Cohen was handed 
down after the RO last returned this case to the Board 
(September 1996).  The development which had been conducted 
by the RO in conjunction with the veterans claim, however, 
was of such a nature as to substantially comply with the 
requirements set forth in Cohen.  To remand the case to the 
RO for consideration of Cohen would be pointless and would 
not result in a determination favorable to the veteran.  

In arriving at all of the foregoing decisions, the Board 
notes that the primary support for a relationship between any 
of the claimed disorders and service is offered by the 
veteran; however, he is not qualified by training or 
experience to render opinions as to medical diagnosis or 
causation. Lay personnel are competent to provide evidence 
describing symptomatology that is capable of lay observation.  
They cannot provide material and probative testimony where an 
expert opinion is required.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Therefore, although he may be sincere 
in his beliefs, his unsupported conclusions are of limited, 
if any, value in resolving the claim in his favor. 

Finally, the Board has also considered the representatives 
request that all reasonable doubt be resolved in favor of the 
veteran.  It should be noted, however, that the principle of 
reasonable doubt is invoked only in those cases where there 
is an approximate balance of positive and negative evidence 
in regard to the veterans claims.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102 (1996).  In this case, the 
preponderance of the evidence is clearly against those 
claims; and, therefore, reasonable doubt is not for 
application.


ORDER

The request to reopen a claim of entitlement to service 
connection for tinnitus is denied. 

The request to reopen a claim of entitlement to service 
connection for episodic vertigo, claimed as dizziness is 
denied. 

The request to reopen a claim of entitlement to service 
connection for hypertension is denied. 

The request to reopen a claim of entitlement to service 
connection for hemoglobinopathy is denied. 

The request to reopen a claim of entitlement to service 
connection for skin disease, characterized as eczema, is 
denied. 

The request to reopen a claim of entitlement to service 
connection for headaches is denied. 

The request to reopen a claim of entitlement to service 
connection for a psychiatric disorder, claimed as chronic 
anxiety disorder, is denied. 

Entitlement to service connection for eye disability, claimed 
as blindness, is denied.  

Entitlement to service connection for the residuals of 
Eustachian tube injury is denied.  
Entitlement to service connection for disability manifested 
by left ear blockage is denied.  

Entitlement to service connection for otitis media is denied.  

Entitlement to service connection for the residuals of a head 
injury is denied.  

Entitlement to service connection for the residuals of being 
struck by lightning is denied.  

Entitlement to service connection for a psychiatric disorder, 
characterized as PTSD, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

38 U.S.C.A. §  7102 (West Supp. 1996) permits a proceeding 
instituted before the Board to be assigned to an individual 
member of the Board for a determination.  This proceeding has 
been assigned to an individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1996), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


